Exhibit 10.2

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Employment Agreement”), dated November 5, 2019,
is entered into by and between Quest Nutrition, LLC, a Delaware limited
liability company (the “Company”), and David Ritterbush, in his individual
capacity (“Executive”). The “Effective Date” of this Employment Agreement shall
be the Closing Date, as such term is defined in that certain Stock and Unit
Purchase Agreement, dated August 21, 2019 (the “Purchase Agreement”), by and
among Voyage Holdings, LLC, a Delaware limited liability company, VMG Quest
Blocker, Inc., a Delaware corporation, VMG Voyage Holdings, LLC, a Delaware
limited liability company, VMG Tax-Exempt II, L.P. a Delaware limited
partnership, The Michael K. Osborn and Kaplana P. Osborn Revocable Living Trust,
The Ava M. Osborn 2018 Irrevocable Gift Trust, The Cole M. Osborn 2018
Irrevocable Gift Trust, Ronald Penna and Thomas Bilyeu, Voyage Employee
Holdings, LLC, a Delaware limited liability company, Atkins Nutritionals, Inc.,
a New York corporation (“Buyer”), and, solely for the purposes of Section 8.10
of the Purchase Agreement, the Restricted Sellers (as defined in the Purchase
Agreement); provided that if the transactions contemplated by the Purchase
Agreement (collectively, the “Transaction”) are not consummated, this Employment
Agreement shall be null and void ab initio and of no force and effect.

 

WHEREAS, subject to the consummation of the Transaction, the Company seeks to
retain Executive’s services pursuant to the terms of this Employment Agreement,
which will supersede, in their entirety, any existing or prior arrangements that
Executive may have with the Company, including, without limitation, that certain
offer letter dated February 3, 2017 and that certain change in control severance
protection letter dated April 29, 2019 (collectively, the “Existing
Arrangements”), and by entering into this Employment Agreement, Executive waives
any and all claims he may have as a result of the Transaction to terminate his
employment for Good Reason as contemplated by the Existing Arrangements.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
the significant proceeds payable to Executive pursuant to the Purchase
Agreement, the parties hereto agree as follows:

 

SECTION 1.        TERM OF EMPLOYMENT

 

Subject to the terms and conditions set forth in this Employment Agreement, the
Company agrees to employ Executive and Executive agrees to be employed by the
Company for an initial term of twelve (12) months, starting on the Effective
Date and ending on the twelve (12)-month anniversary of such date (the “Initial
Term”). The term of this Employment Agreement will automatically renew for
additional one year periods (each, an “Additional Term”) unless, at least thirty
(30) days prior to the expiration of the applicable Initial Term or Additional
Term, either party provides the other party with written notice of non-renewal
(a “Non-Renewal Notice”). The employment term described in this SECTION 1 is
referred to in this Employment Agreement as the “Term.” Executive’s primary
place of employment shall be in the greater Los Angeles, California metropolitan
area, provided that Executive understands and agrees that Executive will be
required to travel from time to time for business purposes.

 

--------------------------------------------------------------------------------



 

SECTION 2.        POSITION AND DUTIES AND RESPONSIBILITIES

 

(a)           Position. Executive shall be the President of the Company.
Executive shall report to the Chief Executive Officer of the Company’s parent
company, The Simply Good Foods Company, a Delaware corporation (“SMPL”).

 

(b)           Duties and Responsibilities. During the Term, Executive will have
the duties, authorities and responsibilities required by Executive’s position,
and such other duties, authorities and responsibilities as are assigned by the
Company. Executive will devote Executive’s full time and attention to the
affairs of the Company and to the performance of Executive’s job duties, and
Executive will use Executive’s best efforts and abilities to promote the
Company’s interests (collectively, the “Responsibilities”). Executive may serve
on the boards of not-for-profit organizations, subject to first obtaining prior
written approval of the Company’s Board of Managers (“Board”) (with the Board
hereby approving Executive’s continued service on the boards of directors set
forth on Exhibit A), and manage his personal investments to the extent that such
activities do not interfere, individually or in the aggregate, with Executive’s
duties under this Employment Agreement.  For the avoidance of doubt, Executive
may serve on additional boards only with the Board’s prior written approval.

 

(c)           Board of Directors. The Board of Directors of SMPL (the “SMPL
Board”) shall take such action as may be necessary to appoint or elect Executive
as a member of the SMPL Board as of the Effective Date.

 

SECTION 3.        COMPENSATION AND BENEFITS

 

(a)           Base Salary. Executive’s base salary shall be $500,000 per year
(the “Base Salary”), starting as of the Effective Date, which Base Salary is
(i) payable in installments, in accordance with the Company’s standard payroll
practices and policies for senior executives, (ii) subject to such withholding
and other taxes as required by law or as otherwise permissible under such
practices or policies and (iii) subject to increase (but not decrease) in the
Board’s discretion.

 

(b)           Employee Benefit Plans. Executive will be eligible to participate
in the employee benefit programs made available to other senior executives of
the Company from time to time (excluding, for the avoidance of doubt, the SMPL
Executive Severance Compensation Plan (the “SMPL Severance Plan”)), subject to
the terms of the applicable plan documents and generally applicable Company
policies. The Company may modify or terminate any employee benefit plan at any
time.  If neither party provides the other party with a timely Non-Renewal
Notice prior to the end of the Initial Term in accordance with SECTION 1, and
this Employment Agreement renews for an Additional Term thereafter, the parties
will discuss whether it is appropriate for Executive to participate in the SMPL
Severance Plan.

 

(c)           Annual Bonus. For calendar year 2019, Executive’s annual bonus
will be determined in accordance with the Company’s existing annual bonus plan.
After the Effective Date, Executive will be eligible to participate in the
Company’s Annual Incentive Plan and receive an annual bonus (“Annual Bonus”)
based upon achievement of the applicable performance criteria established
thereunder in consultation with Executive, with a target Annual Bonus
opportunity equal to one-hundred percent (100%) of his Base Salary and a maximum
Annual Bonus

 

2

--------------------------------------------------------------------------------



 

opportunity equal to two-hundred percent (200%) of his Base Salary. As of the
Effective Date, the Company is operating on a calendar year basis. After the
Effective Date, the Company will operate on a fiscal year basis, with the fiscal
year generally commencing on or about September 1 and generally ending on or
about August 31, and with any Annual Bonus with respect to such fiscal year to
be paid on or before December 15.  Accordingly, fiscal year 2020 will be an
incomplete “stub year” (Effective Date through August 30, 2020), and Executive’s
Annual Bonus will be pro-rated accordingly (i.e., for fiscal year 2020, assuming
the Effective Date is November 7, 2019, then Executive’s target Annual Bonus
opportunity will equal 80 percent of his Base Salary, and his maximum Annual
Bonus opportunity will equal 160 percent of Base Salary) and any applicable
performance criteria will be adjusted equitably to reflect the “stub year.” 
Executive’s right to receive any Annual Bonus will be subject to Executive’s
continued employment through the end of the applicable fiscal year; provided,
however, Executive will not receive an Annual Bonus if Executive is terminated
for Cause prior to the date such Annual Bonus is paid.

 

(d)           Special Bonus. In addition to the Annual Bonus opportunity noted
above, Executive shall be eligible to receive a one-time special cash retention
bonus in the amount of $1,750,000 (the “Special Bonus”), which will be paid in a
lump sum within thirty (30) days following the last day of the Initial Term (the
“Retention Date”), provided that (i) Executive is employed by the Company as of
the Retention Date and has materially met his Responsibilities throughout the
Initial Term and (ii) either Executive or the Company has provided the other
party with a Non-Renewal Notice. Notwithstanding anything to the contrary in the
foregoing, if Executive’s employment is terminated by the Company without Cause
or by Executive for Good Reason (as such terms are defined under, and pursuant
to the notice requirements set forth in, the SMPL Severance Plan) (each, a
“Qualifying Termination”), in each case, prior to the Retention Date, the
Special Bonus will be paid to Executive within thirty (30) days of such
Qualifying Termination, subject to Executive’s compliance with SECTION 4(d). For
the avoidance of doubt, any claims for Good Reason must be on the basis of
events occurring after the consummation of the Transaction (e.g., Executive
cannot claim Good Reason due to the consummation of the Transaction or any
change in his role resulting therefrom).

 

(e)           Equity Awards. As soon as practicable following the Effective Date
and subject to the approval of the SMPL Board (or another committee thereof),
Executive will be granted incentive equity awards in SMPL (“Equity Awards”) with
an aggregate grant date fair value equal to one-hundred and fifty percent (150%)
of his Base Salary. The Equity Awards will be consistent with both the types of
awards and the forms of award agreements utilized for other senior executive
level awards (with additional terms and conditions) and will be granted pursuant
to the terms of the SMPL 2017 Omnibus Incentive Plan, as the same may be amended
from time to time. Notwithstanding anything to the contrary, if Executive
receives the Special Bonus, then, as consideration for his receipt of the
Special Bonus, he shall forfeit for no consideration one hundred percent (100%)
of the Equity Awards (whether vested or unvested), as well as any severance
payments he might otherwise be entitled to under any Company policies, practices
or otherwise.

 

(f)            Rent/Travel Allowance. Executive will receive a $7,500 per month
(pro-rated for any partial months of employment) allowance intended to offset
his residence rental and non-business related travel costs.  For the avoidance
of doubt, such allowance may result in taxable income to Executive or otherwise
be subject to applicable withholdings and deductions.

 

3

--------------------------------------------------------------------------------



 

(g)           Paid Time Off. Executive shall be eligible for paid time off in
accordance with Company policy, as the same may be modified from time to time,
provided that Executive shall take paid time off so as not to materially
interfere with the business of the Company, and in no event shall more than ten
(10) days of paid time off be taken consecutively without approval by the Board.

 

(h)           Business Expenses. Executive shall be reimbursed for reasonable
and appropriate business expenses incurred and appropriately documented in
connection with the performance of Executive’s duties and responsibilities under
this Employment Agreement in accordance with SMPL’s expense reimbursement
policies and procedures for its senior executives.

 

SECTION 4.        TERMINATION OF EMPLOYMENT AND SEVERANCE

 

(a)           Right of Termination. The Company shall have the right to
terminate Executive’s employment at any time, and Executive shall have the right
to resign at any time, subject to the obligations and conditions contained
herein.

 

(b)           Payments upon Termination. Upon termination of Executive’s
employment with the Company for any reason, the Company shall pay to Executive
on his last day of employment with the Company (i) all Base Salary earned by
Executive through his last day of employment and (ii) any unreimbursed business
expenses properly incurred and submitted by Executive in accordance with
SECTION 3(h).

 

(c)           Benefits at Termination of Employment. Executive will have, upon
termination of his employment, the right to receive any benefits payable under
the Company’s employee benefit plans, programs and policies that Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies (other than severance benefits), independent of
Executive’s rights under this Employment Agreement.

 

(d)           Release Requirement. The Company shall have no obligation to pay
the Special Bonus upon a Qualifying Termination, as provided under SECTION 3(d),
if (A) Executive violates any of the material provisions of SECTION 5 of this
Employment Agreement, or (B) Executive does not execute and deliver (without
revoking), each in accordance with its terms, to the Company a general release
in the form attached to this Employment Agreement as Exhibit B (the “Release”)
following Executive’s Qualifying Termination. With respect to clause (A) of this
SECTION 4(d), Executive will have fifteen (15) days from the date of the
Company’s notice of the violation in which to cure such violation (to the extent
such violation is capable of cure, as determined in the Company’s good faith
discretion), before the termination of payments takes effect.

 

(e)           Other Obligations. Upon any termination of Executive’s employment
with the Company, Executive shall be deemed to have tendered his resignation
from the SMPL Board and any other position as an officer, director or fiduciary
of any Company-related entity and agrees to take any actions the Company
reasonably requests to effectuate the foregoing.

 

SECTION 5.        COVENANTS BY EXECUTIVE

 

(a)           The Company’s Property.

 

4

--------------------------------------------------------------------------------



 

(i)                                     Executive, upon the termination of
Executive’s employment for any reason or, if earlier, upon the Company’s
request, shall promptly return all Property (as defined below) that had been
entrusted or made available to Executive by SMPL or any of its subsidiaries,
including the Company (collectively, the “Company Group”); provided, that,
Executive may retain his contacts, calendars and personal correspondence and any
compensation information reasonably needed for tax preparation purposes.

 

(ii)                                  The term “Property” means all records,
files, memoranda, reports, price lists, customer lists, drawings, plans,
sketches, keys, codes, computer hardware and software and other property of any
kind or description prepared, used or possessed by Executive during Executive’s
employment with the Company Group (and any duplicates of any such property)
together with any and all information, ideas, concepts, discoveries, and
inventions and the like conceived, made, developed or acquired at any time by
Executive individually or with others during Executive’s employment that relate
to the business, products or services of the Company Group.

 

(b)           Trade Secrets.

 

(i)                                     Executive agrees that Executive will
hold in a fiduciary capacity for the benefit of the Company Group, and will not
directly or indirectly use or disclose, other than when required to do so in
good faith to perform Executive’s duties and responsibilities, any Trade Secret
(as defined below) that Executive may have acquired during the term of
Executive’s employment with the Company Group for so long as such information
remains a Trade Secret, unless Executive is required to do so by a lawful order
of a court of competent jurisdiction, any governmental authority, or agency, or
any recognized subpoena; provided, however, that before making any disclosure of
a Trade Secret pursuant to a such an order or subpoena, Executive will provide
notice of such order or subpoena to the Company to permit the Company to
challenge such order or subpoena if the Company, in its sole discretion and at
its expense, desires to challenge such order or subpoena or to seek a protective
order preventing further disclosure of the Trade Secret. Pursuant to 18 U.S.C. §
1833(b), Executive will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a Trade Secret that
(A) is made (x) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to Executive’s attorney and (y) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. If Executive files a lawsuit for retaliation by the Company or
any of its subsidiaries for reporting a suspected violation of law, Executive
may disclose the Trade Secret to Executive’s attorney and use the Trade Secret
information in the court proceeding, if Executive files any document containing
the Trade Secret under seal and does not disclose the Trade Secret except under
court order. Nothing in this Employment Agreement is

 

5

--------------------------------------------------------------------------------



 

intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of Trade Secrets that are expressly allowed by such section.

 

(ii)                                  The term “Trade Secret” means information,
without regard to form, including technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, or a list of actual or
potential customers or suppliers that are not commonly known or available to the
public and which information (A) derives economic value, actual or potential,
from not being generally known to, and not being generally readily ascertainable
by proper means by, other persons who can obtain economic value from its
disclosure or use and (B) is the subject of reasonable efforts by any member of
the Company Group to maintain its secrecy.

 

(iii)                               This SECTION 5(b) and SECTION 5(c) are
intended to provide rights to the Company Group that are in addition to, not in
lieu of, those rights the Company Group has under the common law or applicable
statutes for the protection of trade secrets and Confidential Information.

 

(c)           Confidential Information.

 

(i)                                     Executive while employed by the Company
Group and after termination of such employment for any reason shall, for so long
as the information remains Confidential Information, hold in a fiduciary
capacity for the benefit of the Company Group and shall not directly or
indirectly use or disclose, other than when required to do so in good faith to
perform Executive’s duties and responsibilities, any Confidential Information
(as defined below) that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive is authorized to have access
to such information) during the term of, and in the course of, or as a result of
Executive’s employment with the Company Group, unless Executive is required to
do so by a lawful order of a court of competent jurisdiction, any governmental
authority, or agency, or any recognized subpoena; provided, however, that before
making any disclosure of a Confidential Information pursuant to a such an order
or subpoena, Executive will provide notice of such order or subpoena to the
Company to permit the Company to challenge such order or subpoena if the
Company, in its sole discretion and at its expense, desires to challenge such
order or subpoena or to seek a protective order preventing further disclosure of
the Confidential Information.

 

(ii)                                  The term “Confidential Information” means
any secret, confidential or proprietary information relating to the respective
businesses of the members of the Company Group that is or has been disclosed to
Executive or of which Executive becomes aware as a consequence of or through
Executive’s relationship with the Company Group, and is not generally known to
the

 

6

--------------------------------------------------------------------------------



 

competitors of the Company Group, including customer lists, details of client or
consultant contracts, the terms and conditions of this Employment Agreement,
current and anticipated customer requirements, pricing policies, price lists,
market studies, business plans, licensing strategies, advertising campaigns,
operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation, data base technologies, systems,
structures and architectures, inventions and ideas, past, current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, employee compensation information, business
acquisition plans and new personnel acquisition plans, which are not otherwise
included in the definition of a Trade Secret under this Employment Agreement.
Confidential Information shall not include any information that has been
voluntarily disclosed to the public by the Company Group (except where such
public disclosure has been made by Executive without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means.

 

(iii)                               Nothing in this Employment Agreement shall
prohibit or restrict the Company or its Affiliates, Executive or their
respective attorneys from: (A) making any disclosure of relevant and necessary
information or documents in any action, investigation, or proceeding relating to
this Employment Agreement or any other litigation between the Company or its
Affiliates and Executive, or as required by law or legal process, including with
respect to possible violations of law; (B) participating, cooperating, or
testifying in any action, investigation, or proceeding with, or providing
information to, any governmental agency or legislative body, any self-regulatory
organization, and/or pursuant to the Sarbanes-Oxley Act; or (C) accepting any
U.S. Securities and Exchange Commission awards. In addition, nothing in this
Employment Agreement prohibits or restricts the Company or its Affiliates or
Executive from initiating communications with, or responding to any inquiry
from, any regulatory or supervisory authority regarding any good faith concerns
about possible violations of law or regulation. “Affiliate” means any current
and/or future entity that controls, is controlled by or is under common control
with the Company.

 

(d)           Ownership of Work Product.

 

(i)                                     Executive acknowledges and agrees that
Executive will be employed with the Company, and may also be employed with one
or more of the other members of the Company Group, in positions that could
provide the opportunity for conceiving and/or reducing to practice developments,
discoveries, methods, processes, designs, inventions, ideas, or improvements
(hereinafter collectively called “Work Product”). Accordingly, Executive agrees
to promptly report and disclose to the Company in writing all Work Product
conceived, made, implemented, or

 

7

--------------------------------------------------------------------------------



 

reduced to practice by Executive, whether alone or acting with others, during
Executive’s employment with the Company Group. Executive acknowledges and agrees
that all Work Product is the sole and exclusive property of the Company.
Executive agrees to assign, and hereby automatically assigns, without further
consideration, to the Company any and all rights, title, and interest in and to
all Work Product; provided, however, that this SECTION 5(d)(i) shall not apply
to any Work Product for which no equipment, supplies, facilities, or trade
secret information of the Company Group was used and that was developed entirely
on Executive’s own time, unless the Work Product (A) relates at the time of
conception or reduction to practice of the invention to the business of any
member of the Company Group or any such entity’s actual or demonstrably
anticipated research or development, or (B) results from any work performed by
Executive for the Company Group. The members of the Company Group, together with
their respective successors and assigns, shall have the right to obtain and hold
in their respective own names copyright registrations, trademark registrations,
patents and any other protection available to the Work Product.

 

(ii)                                  Executive agrees to perform, upon the
reasonable request of the Company, such further acts as may be reasonably
necessary or desirable to transfer, perfect, and defend the Company Group’s
ownership of the Work Product, including (A) executing, acknowledging and
delivering any requested affidavits and documents of assignment and conveyance,
(B) assisting in the preparation, prosecution, procurement, maintenance and
enforcement of all copyrights and/or patents with respect to the Work Product in
any countries, (C) providing testimony in connection with any proceeding
affecting the right, title or interest of the Company Group in any Work Product,
and (D) performing any other acts deemed necessary or desirable to carry out the
purposes of this Employment Agreement. The Company shall reimburse all
reasonable out-of-pocket expenses incurred by Executive at the Company’s request
in connection with the foregoing.

 

(iii)                               The assignment of inventions as described
herein shall not apply to an invention that qualifies fully under the provisions
California Labor Code Section 2870, which provides as follows:

 

“Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

8

--------------------------------------------------------------------------------



 

(2) Result from any work performed by the employee for the employer.”

 

Nothing herein is intended to expand the scope of protection, if any, provided
to Executive by Sections 2870 through 2872 of the California Labor Code.

 

(e)           Non-Competition; Non-Solicitation. If neither party provides the
other party with a timely Non-Renewal Notice prior to the end of the Initial
Term in accordance with SECTION 1, and this Employment Agreement renews for an
Additional Term thereafter, the parties will discuss whether Executive must be
subject to employment-related non-competition and non-solicitation covenants
going forward.

 

(f)            Non-Disparagement. Executive will not, directly or indirectly,
make any statement, written or verbal, to any person or entity, including in any
forum or media, or take any action, in disparagement of the SMPL Board, the
Board, any member of the Company Group, or any of their respective current,
former or future affiliates (solely to the extent Executive has (or could
reasonably be expected to have) knowledge that an entity is an affiliate), or
any current, former or future shareholders, partners, managers, members,
officers, directors, or employees of any of the foregoing (solely to the extent
Executive has (or could reasonably be expected to have) knowledge thereof)
(each, a “Company Party”), including negative references to or about any Company
Party’s services, policies, practices, documents, methods of doing business,
strategies, objectives, shareholders, partners, managers, members, officers,
directors, or employees, or take any other action that may disparage any Company
Party to the general public and/or any Company Party’s officers, directors,
employees, clients, suppliers, investors, potential investors, business partners
or potential business partners. The Company will instruct its executive officers
and directors not to make any statement, written or verbal, to any person or
entity, including in any forum or media, or take any action, in disparagement of
Executive. Notwithstanding anything to the contrary in the foregoing, the
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings), and the foregoing limitation on the Company’s executives
and directors (including Executive) shall not be violated by statements that
they in good faith believe are necessary or appropriate to make in connection
with performing their duties and obligations to the Company.

 

(g)           Cooperation. Executive will cooperate with all reasonable requests
by the Company (or any of its Affiliates) for assistance in connection with any
investigation or legal proceedings involving the Company (or any of its
Affiliates, to the extent Executive was involved with any such Affiliate while
employed hereunder), including by providing truthful testimony in person in any
such legal proceedings without having to be subpoenaed. Such cooperation shall
be at reasonable times and locations and shall be reasonably subject to
Executive’s personal and business commitments and shall not require Executive to
cooperate against his own legal interests. Executive shall be reimbursed for any
reasonable expenses incurred in connection with such cooperation that have been
preapproved by the Company in advance, including travel (at the level provided
to Executive during his employment).

 

(h)           Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this SECTION 5 are obligations that will continue
beyond the date Executive’s

 

9

--------------------------------------------------------------------------------



 

employment with the Company Group terminates, regardless of the reason for such
termination, and that such obligations are reasonable and necessary to protect
the legitimate business interests of the Company Group and Buyer’s legitimate
interests pursuant to the Purchase Agreement. In addition, the Company shall
have the right to take such other action as such entity deems necessary or
appropriate to compel compliance with the provisions of this SECTION 5,
including seeking injunctive relief.

 

(i)            Remedy for Breach. Executive agrees that the remedies at law of
the Company Group for any actual or threatened breach by Executive of the
covenants in this SECTION 5 would be inadequate and that each member of the
Company Group shall be entitled to specific performance of the covenants in this
SECTION 5, including entry of an ex parte, temporary restraining order in state
or federal court, preliminary and permanent injunctive relief against activities
in violation of this SECTION 5, or both, or other appropriate judicial remedy,
writ or order, in addition to any damages and legal expenses that any member of
the Company Group may be legally entitled to recover. Executive acknowledges and
agrees that the covenants in this SECTION 5 shall be construed as agreements
independent of any other provision of this or any other agreement between any
member of the Company Group and Executive, and that the existence of any claim
or cause of action by Executive against any member of the Company Group, whether
predicated upon this Employment Agreement or any other agreement, shall not
constitute a defense to the enforcement by any member of the Company Group of
such covenants.

 

(j)            Enforcement. If, at the time of enforcement of Section 5, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties agree that the maximum period, scope or geographical
area reasonable under such circumstances shall be substituted for the stated
period, scope or area and that the court shall be allowed to revise the
restrictions contained therein to cover the maximum period, scope and area
permitted by law.

 

SECTION 6.        SECTION 409A COMPLIANCE

 

(a)           The Company and Executive agree that this Employment Agreement
will be administered and interpreted in good faith in a manner which is intended
to minimize the risk that Executive will be subject to tax under Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
with respect to any payments to be made or benefits to be provided to Executive
by the Company pursuant to the terms of this Employment Agreement, and the
Company and Executive agree to cooperate fully and in good faith with one
another to seek to minimize such risk.

 

(b)           Notwithstanding any other provision of this Employment Agreement,
no payments shall be made and no benefits shall be provided under this
Employment Agreement as a result of Executive’s termination of employment unless
Executive has a “separation from service” within the meaning of Section 409A in
connection with such termination of employment, and Executive and the Company
acknowledge and agree that a “separation from service” may come before, after or
coincide with any such termination of employment and that the payments otherwise
to be made at a termination of employment and that the benefits otherwise to be
provided at a termination of employment shall only be made or provided at the
time of the related “separation from service”. Furthermore, Executive and the
Company acknowledge and agree that all or any part of any payment to be made or
benefit to be provided to Executive during the six (6)-month and one (1)-

 

10

--------------------------------------------------------------------------------



 

day period which starts on the date Executive has a “separation from service”
(other than by reason of Executive’s death) shall be delayed and then paid (in a
lump sum without interest) or provided (without interest) on the first business
day which comes six (6) months and one (1) day after the date of Executive’s
“separation from service” if the Company acting in good faith determines that
(i) Executive is a “specified employee” within in the meaning of Section 409A
and (ii) making such payment or providing such benefit during such six (6) month
and one (1) day period would put Executive at risk for any taxes or penalties
under Section 409A.

 

(c)           With respect to items eligible for reimbursement under the terms
of this Employment Agreement, (i) the amount of such expenses eligible for
reimbursement, or in-kind benefits provided, in any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in another taxable year, (ii) no reimbursement or in-kind benefit may
be exchanged or liquidated for another payment or benefit, and (iii) any
reimbursements of expenses shall be made as soon as practicable under the
circumstances but in any event no later than the end of the calendar year
following the calendar year in which the related expenses were incurred.

 

(d)           The Company and Executive intend that each installment of payments
and benefits provided under this Employment Agreement shall be treated as a
separate identified payment for purposes of Section 409A, and that neither the
Company nor Executive shall have the right to accelerate or defer the delivery
of any such payments or benefits if a determination is made in good faith that
any such acceleration or deferral would present a risk that Executive would be
subject to any tax under Section 409A.

 

(e)           Executive acknowledges and agrees that nothing in this Employment
Agreement shall be construed as a covenant by the Company that no payment will
be made or benefit will be provided under this Employment Agreement which will
be subject to taxation under Section 409A or as a guarantee or indemnity by the
Company for the tax consequences to the payments and benefits called for under
this Employment Agreement including any tax consequences under Section 409A.
Finally, Executive agrees that Executive shall be the only person responsible
for paying all taxes due with respect to such payments and benefits.

 

SECTION 7.        SECTION 280G

 

(a)           Best-Net Cutback. Notwithstanding any other provision of this
Employment Agreement or any other plan, arrangement or agreement to the
contrary, if any of the payments or benefits provided or to be provided by the
Company or its affiliates to Executive or for Executive’s benefit pursuant to
the terms of this Employment Agreement or otherwise (“Covered Payments”)
constitute parachute payments within the meaning of Section 280G of the Code and
would, but for this SECTION 7 be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to Executive of the Covered Payments after payment of the Excise Tax to
(ii) the Net Benefit to Executive if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no

 

11

--------------------------------------------------------------------------------



 

portion of the Covered Payments is subject to the Excise Tax. “Net Benefit”
shall mean the present value of the Covered Payments net of all federal, state,
local, foreign income, employment and excise taxes.

 

(b)           Method of Reduction. The Covered Payments shall be reduced in a
manner that maximizes Executive’s economic position. In applying this principle,
the reduction shall be made in a manner consistent with the requirements of
Section 409A of the Code, and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero.

 

(c)           Determination. Any determination required under this SECTION 7,
including whether any payments or benefits are parachute payments, shall be made
in the sole discretion of an independent accounting firm selected and paid for
by the Company using reasonable assumptions on Executive’s tax rates (as
determined by such accounting firm). Executive shall provide the Company with
such information and documents as the Company and such accounting firm may
reasonably request in order to make a determination under this SECTION 7. The
parties shall cooperate to the extent necessary to reduce the Excise Tax,
including determining “reasonable compensation” under Sections 280G and 4999 of
the Code (which may involve the valuation of Executive’s non-compete
obligations). The accounting firm’s determination shall be final and binding on
Executive and the Company absent manifest error.

 

SECTION 8.        INSURANCE AND INDEMNIFICATION

 

(a)           Insurance. The Company shall cover Executive under its directors’
and officers’ liability insurance both during and, while potential liability
exists, after the Term in the same amount and to the same extent as the Company
covers its other executive officers and directors.

 

(b)           Indemnification. The Company hereby agrees to indemnify Executive
and hold Executive harmless to the extent provided under the By-Laws of the
Company (and at the same level as it covers its other executive officers and
directors) against and in respect of any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages resulting from Executive’s good faith performance of
Executive’s duties and obligations with the Company. This obligation shall
survive the termination of Executive’s employment with the Company.

 

SECTION 9.        MISCELLANEOUS

 

(a)           Notices. All notices and all other communications which are
required to be given under this Employment Agreement must be in writing and
shall be deemed to have been duly given when (i) personally delivered,
(ii) mailed by United States registered or certified mail postage prepaid,
(iii) sent via a nationally recognized overnight courier service, (iv) sent via
facsimile to the recipient, or (v) sent via e-mail to the recipient, in each
case as follows:

 

If to the Company:

The Simply Good Foods Company

 

1225 17th Street, Suite 1000

 

Denver, CO 80202

 

Attn: General Counsel

 

12

--------------------------------------------------------------------------------



 

If to Executive:

David Ritterbush

 

Last address in books and records of the Company

 

 

With a copy to:

Scott Thompson

 

Venable LLP

 

101 California Street Suite 3800

 

San Francisco, CA 94111

 

or such other address or addresses as either party hereto shall have designated
by notice in writing to the other party hereto.

 

(b)           No Waiver. Except for any notice required to be given under this
Employment Agreement, no failure by either the Company or Executive at any time
to give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Employment Agreement shall be deemed a waiver of
any provisions or conditions of this Employment Agreement.

 

(c)           Governing Law; Dispute Resolution. The parties acknowledge that
the Company is a Delaware limited liability company, and that the Purchase
Agreement is governed by Delaware law.  Therefore, this Employment Agreement and
the grants of the Equity Awards will be subject to laws of the State of
Delaware, without regard to its choice of law principles. Each of the parties
agrees that any dispute between the parties will be resolved only in the courts
of the State of Delaware or the United States District Court for the District of
Delaware, and the appellate courts having jurisdiction of appeals in such
courts. In that context, and without limiting the generality of the foregoing,
each of the parties hereto irrevocably and unconditionally (i) submits in any
proceeding relating to this Employment Agreement or Executive’s employment by
any member of the Company Group, or for the recognition and enforcement of any
judgment in respect thereof (each, a “Proceeding”), to the exclusive
jurisdiction of the courts of the State of Delaware, the courts of the United
States of America for the District of Delaware, and appellate courts having
jurisdiction of appeals from any of the foregoing, and agrees that all claims in
respect of any such Proceeding shall be heard and determined in such Delaware
State Court or, to the extent permitted by law, in such federal court, as
applicable, (ii) consents that any such Proceeding may and shall be brought in
such courts and waives any objection such party may now or hereafter have to the
venue or jurisdiction of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same, and (iii) waives all right to a trial by jury in any proceeding
(whether based on contract, tort or otherwise) arising out of or relating to
this Employment Agreement or Executive’s employment by any member of the Company
Group, or Executive’s or the Company’s performance under, or the enforcement of,
this Employment Agreement. Executive acknowledges and agrees that he was
represented by counsel (Scott Thompson of Venable LLP) in connection with the
negotiation of this Employment Agreement.

 

(d)           Other Agreements. This Employment Agreement replaces and merges
any and all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with the Company and this
Employment Agreement constitutes the entire agreement of the Company and
Executive with respect to such terms and conditions, and all such

 

13

--------------------------------------------------------------------------------



 

agreements and understandings shall be superseded hereby (including, without
limitation, that certain “Project Galaxy - Employment Agreement Term Sheet” and
the Existing Arrangements), and as noted above, by entering into this Employment
Agreement, Executive waives any and all claims he may have as a result of the
Transaction to terminate his employment for Good Reason as contemplated by the
Existing Arrangements; provided, however, Executive acknowledges and agrees that
the obligations set forth in Section 5 of this Employment Agreement are in
addition to and not in lieu of Executive’s obligations as a Restricted Seller
under Section 8.10 of the Purchase Agreement. Executive acknowledges that
Executive is not obligated under any contract or other agreement that would
conflict with Executive’s obligations under this Employment Agreement and
Executive’s ability to perform Executive’s duties and responsibilities under
this Employment Agreement upon commencement of and during the Term. For the
avoidance of doubt, if the Transaction is not consummated, the Existing
Arrangements will remain in full force and effect, and this Employment Agreement
will be null and void ab initio.

 

(e)           Amendment. No amendment to this Employment Agreement shall be
effective unless it is both: (i) agreed to and signed by Executive and (ii) read
and approved by the SMPL Board.

 

(f)            Invalidity. If any part of this Employment Agreement is held by a
court of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement. If any court construes any provision or portion of
this Employment Agreement to be unenforceable because of the scope or duration
of such provision, it is the intention of the parties that the court reduce or
reform the scope or duration to its greatest enforceable level.

 

(g)           Costs of Enforcement. In the event of a dispute or action to
enforce the terms of this Employment Agreement, each party hereto shall bear its
own costs and expenses incurred in connection therewith, including all
attorneys’ fees.

 

(h)           Clawback Provisions. To the extent required by applicable law or
any applicable securities exchange listing standards, or as otherwise reasonably
determined by the Company in a manner consistent for all executive officers,
Executive’s incentive-based compensation shall be subject to the provisions of
any applicable clawback policies or procedures adopted by the Company Group,
which clawback policies or procedures may provide for forfeiture, repurchase
and/or recoupment of such incentive-based compensation. Notwithstanding any
provision of this Employment Agreement to the contrary, the Company reserves the
right, without Executive’s consent, to adopt any such clawback policies and
procedures for all executive officers, including such policies and procedures
applicable to this Employment Agreement with retroactive effect.

 

(i)            Assignment. This Employment Agreement may not be assigned by
Executive. This Employment Agreement may be assigned by the Company, without
Executive’s consent, to (1) any affiliate of the Company (so long as the Company
or such affiliate remains liable for any amounts due hereunder), or (2) any
other successor in interest to the Company’s business and assets (whether by
merger, sale of assets, contribution of assets or otherwise). This Employment
Agreement shall be binding on and inure to the benefit of the Company and its
successors and assigns.

 

14

--------------------------------------------------------------------------------



 

(j)            Interpretation. As used in this Employment Agreement, the word
“including” means “including, without limitation” in each instance.

 

* * * * *

 

15

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement in multiple originals to be effective on the Effective Date.

 

QUEST NUTRITION, LLC

 

EXECUTIVE

 

 

 

By:

 

 

 

Name:

 

David Ritterbush

Title:

 

 

 

 

 

 

 

 

Date:

 

Date:

 

Signature Page to Employment Agreement

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Outside Boards of Directors

 

Farmer Brothers Company

 

Humm Kombucha LLC

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Form of Release

 

Attached

 

18

--------------------------------------------------------------------------------



 

EXHIBIT B
TO EMPLOYMENT AGREEMENT(1)

 

RELEASE

 

THIS RELEASE (this “Release”), effective as of               , is made by David
Ritterbush (“Employee”), who is a party to an Employment Agreement with Quest
Nutrition, LLC, a Delaware limited liability company (the “Company”), dated [•]
(the “Employment Agreement”).

 

Recitals

 

Pursuant to the terms of the Employment Agreement, in connection with Employee’s
termination of employment on [             ] (the “Separation Date”), as a
condition to the Company’s obligation to make severance payments to Employee,
Employee must execute a general release of claims against the Company and its
affiliates. Capitalized terms used in this Release without definition have the
meanings set forth in the Employment Agreement.

 

Agreement

 

In consideration of the Company’s payment of a Special Bonus, as defined by and
in accordance with Section 3(d) of the Employment Agreement, the sufficiency of
which consideration hereby is acknowledged, and intending to be legally bound
hereby, the parties hereby agree as follows:

 

Employee, on behalf of Employee and Employee’s heirs, executors, administrators,
successors, and assigns, hereby irrevocably and unconditionally releases,
acquits, forever discharges, and covenants not to sue the Company or its
affiliated corporations and entities, or their respective former and current
owners, stockholders, members, managers, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, parent
companies, divisions, subsidiaries, benefits administrators, investors, funds,
and affiliates (provided, that, stockholders, agents, representatives,
attorneys, benefits administrators, investors and funds and their respective
successors, predecessors and assigns are released solely in their capacities
related to the Company or its affiliated corporations) (collectively, the
“Releasees”), for and from any and all federal, state, or local laws,
regulations, ordinances, claims, causes of action, liabilities, and judgments of
every type and description whatsoever, known or unknown, arising out of
Employee’s employment with the Company or any of the Releasees, or the
termination thereof, including, but not limited to, any obligation or claim
arising under public policy, contract (express or implied, written or oral),
tort, or common law, including but not limited to, wrongful discharge,
defamation, emotional distress, misrepresentation, and/or obligations arising
out of the Company’s employment policies or practices, employee handbooks,
and/or statements by any employee or agent of any Releasee (whether oral or
written), claims arising under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Americans with Disabilities Act of 1991, 42 U.S.C.
§

 

--------------------------------------------------------------------------------

(1)     Note to Draft:  Release subject to updates for changes in applicable
law.

 

--------------------------------------------------------------------------------



 

12101 et seq.; the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C. § 1001 et seq.; the Equal Pay Act of 1963, as amended, 29 U.S.C. §
206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the Civil Rights Act of
1871, 42 U.S.C. § 1985; the Age Discrimination in Employment Act of 1967, 29
U.S.C. §§ 621 et seq. (“ADEA”); the Workers Adjustment and Retraining
Notification Act, 29 U.S.C.A. §§ 2101 et seq.; the Immigration Reform and
Control Act, as amended, 8 U.S.C. 1101 et seq.; the Fair Credit Reporting Act,
15 U.S.C. § 1681 et seq.; the Sarbanes-Oxley Act of 2002 (collectively, the
“Released Claims”), from the beginning of time through the date on which
Employee signs this Release.

 

Notwithstanding the foregoing, Employee does not release (i) any claims for any
breach of the Employment Agreement, (ii) rights to indemnification or insurance
coverage under the Company’s articles of incorporation or bylaws or under any
agreement or insurance policy, (iii) Employee’s rights with respect to any
incentive equity holdings (subject to the terms thereof), (iv) claims and rights
that Employee may have in his capacity as a shareholder of the Company,
(v) vested benefits under all employee benefit plans in accordance with their
terms, or (vi) claims for which releases are prohibited by law.

 

Employee represents and warrants that Employee has not filed or otherwise
initiated any legal action or administrative proceeding of any kind against any
of the Releasees and has no knowledge that (i) any such legal action or
administrative proceeding has been filed or otherwise initiated or (ii) is
contemplated or threatened by any other person or entity. Employee also hereby
irrevocably and unconditionally waives and relinquishes any right to seek or
recover any monetary relief or other individual remedies for or on account of
any of the Released Claims whether for Employee or as a representative or on
behalf of others. Notwithstanding anything to the contrary in this Release,
Employee is not prohibited from filing a charge or complaint with, or
participating in any investigation by, any governmental agency or receiving any
monetary award to which Employee becomes entitled pursuant to Section 922 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act. Employee further
represents and warrants hereby that Employee has resigned from any position as
an officer, member of the board of directors or fiduciary of the Company and/or
its affiliates (or reaffirm any such resignation has already occurred).

 

Employee represents and warrants that Employee has not assigned, transferred,
sold, or hypothecated any of the Released Claims. Employee shall indemnify and
hold harmless the Releasees from and against any liability or loss, and for any
cost, expense (including attorneys’ fees), judgment, or settlement, based on or
arising out of any breach of the Employment Agreement or this Release by
Employee (including, without limitation, Employee’s institution or continuation
of any form of legal action against any of the Releasees in violation of this
Release); provided, however, that nothing in this Release shall prohibit
Employee from challenging the validity of Employee’s release and waiver of
claims under the ADEA or shall impose any condition precedent, penalties or
costs for doing so.

 

Employee represents and warrants that Employee has been paid and/or has received
all compensation, wages, bonuses, commissions, vacation time, and other benefits
to which Employee may be entitled from any of the Releasees up through the date
this Release is signed by Employee, except as provided in this Release.

 

--------------------------------------------------------------------------------



 

Employee represents and warrants that Employee has been granted all leave (paid
or unpaid) to which Employee was entitled under the state and/or federal Family
and Medical Leave Act and that Employee has not been discriminated or retaliated
against due to Employee’s exercise of rights, if any, under the state and/or
federal Family and Medical Leave Act. Employee further affirms that Employee has
no known workplace injuries or occupational diseases.

 

Employee represents and warrants that Employee has not divulged any proprietary
or confidential information as prohibited by the Employment Agreement.

 

Employee represents and warrants that, except as otherwise disclosed in writing
prior to the date hereof, Employee is not aware of any act, failure to act,
practice, policy, or activity of the Company that Employee knows (or should
reasonably be expected to know) to be or to have been unlawful.

 

Employee understands and agrees that:

 

The payment to Employee of the Special Bonus pursuant to the Employment
Agreement constitutes a special payment that the Company provided to Employee in
its discretion based upon the Employment Agreement negotiation due to Employee’s
unique circumstances and that Employee would not have been otherwise entitled to
receive, but for the Employment Agreement;

 

No rights or claims are released or waived that might arise after Employee signs
this Release;

 

Employee is advised to consult with an attorney before signing this Release;

 

Employee has [twenty-one (21)][forty-five (45)](2) days from Employee’s receipt
of this Release within which to consider whether or not to sign it;

 

Employee has seven (7) days following Employee’s signature of this Release to
revoke this Release;

 

This Release shall not become effective or enforceable until immediately after
the revocation period of seven (7) days has expired without Employee exercising
Employee’s right to revoke this Release; and

 

If, after signing, Employee chooses to revoke this Release, Employee must do so
by notifying the Company in writing. This written notice of revocation must be
delivered within the seven (7) day revocation period to:

 

The Simply Good Foods Company

1225 17th Street, Suite 1000

Denver, CO 80202

Attn: General Counsel

 

--------------------------------------------------------------------------------

(2)         Note to Draft:  Time period to be selected depending upon
circumstances of termination.

 

--------------------------------------------------------------------------------



 

or such other address or addresses as the Company shall have designated by
notice in writing to the other party hereto.

 

Each Releasee that is not a party to this Release is an express third party
beneficiary with respect to the release portions of this Release.

 

Employee acknowledges that, in order to provide a full and complete release with
respect to the Released Claims, Employee understands and agrees that this
Release is intended to include the Released Claims, if any, which Employee may
have and which Employee does not now know or suspect to exist in Employee’s
favor against the Releasees and that this Release extinguishes those claims. 
Employee understands the provisions of California Civil Code Section 1542 and
hereby expressly waives any and all rights, benefits and protections of the
statute, which provides:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

Any obligation of Employee hereunder shall be binding upon the heirs, legal
representatives, successors, assigns, executors, administrators, and trustees in
bankruptcy of Employee. This Release may be assigned by the Company to its
successor in connection with a corporate transaction and will inure to the
benefit of the Company’s successors and assigns, as applicable.

 

Covenant Not to Sue. Employee agrees that Employee will not institute or
continue any claim, grievance, charge, lawsuit, or action of any kind against
any of the Releasees relating to any matter released by this Release, including
claims related to Employee’s employment with the Company or any of its
subsidiaries or termination of Employee’s employment with the Company or any of
its subsidiaries.

 

Entire Release. This Release sets forth the entire understanding of the parties
with regard to the matters contemplated hereunder and supersedes all prior
agreements, covenants, arrangements, communications, representations or
warranties, whether oral or written, made by the parties or any officer,
employee or representative of the parties with regard to the matters
contemplated hereunder.  Nothing in this Release shall limit or otherwise impact
Employee’s obligations with respect to non-competition, non-solicitation,
confidentiality, or any other applicable restrictive covenants, which remain in
full force and effect according to their terms.

 

Interpretation. “Including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term. “Or” is used in the inclusive sense of “and/or”.

 

No Liability. Employee additionally understands and agrees that this Release is
not and shall not be construed to be an admission of liability of any kind on
the part of the Company or any of the other Releasees.

 

Amendment. This Release may be amended only by a written instrument signed by
the parties or their respective successors or assigns.

 

--------------------------------------------------------------------------------



 

Governing Law. This Release and all amendments hereof and waivers and consents
hereunder shall be governed by the internal laws of the State of Delaware,
without regard to the conflicts of law principles thereof. Any disputes under
this Release shall be governed by the dispute resolution procedures of the
Employment Agreement.

 

*        *        *        *        *

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Release to be executed, as of
the day and year first above written.

 

 

 

 

 

 

 

David Ritterbush

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

QUEST NUTRITION, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------